IN THE
                        TENTH COURT OF APPEALS

                               No. 10-11-00123-CV

RODNEY EARL WILLIAMS,
                                                          Appellant
v.

BILLIE HARRIS AND DELETA JONES,
                                                          Appellee


                          From the 12th District Court
                             Walker County, Texas
                             Trial Court No. 24,604


                         MEMORANDUM OPINION

      Rodney Earl Williams, a prison inmate, appeals the trial court’s dismissal of his

civil lawsuit for failure to comply with certain requirements for indigent inmate

litigation. See TEX. CIV. PRAC & REM. CODE ANN. Ch. 14 (West 2002). Because the trial

court did not abuse its discretion in dismissing the suit, we affirm the trial court’s

judgment.

      Williams’ suit against prison employees Billie Harris and Deleta Jones was

originally filed on March 16, 2009.    In November of 2010, the Attorney General,

representing Harris and Jones, filed a motion to dismiss contending, among other
things, that Williams failed to file his suit prior to the 31st day after he received his

written decision from the grievance system. See id. § 14.005(b). The trial court granted

the Attorney General’s motion on this ground. On appeal, Williams contends in one

issue that his suit was timely because he filed another grievance which reopened the

prior grievance.

        Section 14.005(b) of the Civil Practice and Remedies Code requires a trial court to

dismiss an inmate lawsuit which is subject to the prison grievance system "if the inmate

fails to file the claim before the 31st day after the date the inmate receives the written

decision from the grievance system." Id. We review a dismissal pursuant to Chapter 14

of the Civil Practice and Remedies Code under an abuse-of-discretion standard. Allen v.

Tex. Dep't Crim. Just., 80 S.W.3d 681, 682 (Tex. App.—Houston [1st Dist.] 2002, pet.

denied); Hickson v. Moya, 926 S.W.2d 397, 398 (Tex. App.—Waco 1996, no writ).

        Attached to Williams’ first petition were copies of a Step One grievance form and

a Step Two grievance form.1 The Step Two form was signed by Williams on September

8, 2008. It appears a decision was made on the grievance some time in October of 2008.

The date stamp on the copy of the form is unclear. Even assuming that the decision was

not rendered until October 31, 2008, Williams filed his petition 4 and a half months

later. This is too late. But Williams claims that a later grievance reopened this 2008

decision. In one of his many amendments to his original petition, this one filed on


1Williams did not attach an affidavit or unsworn declaration stating the date that the grievance was filed
and the date a written decision of the grievance was received by the inmate as required by statute. See
TEX. CIV. PRAC. & REM. CODE ANN. § 14.005(a) (West 2002). This was another reason the trial court could
have dismissed Williams’ suit. See Draughon v. Cockrell, 112 S.W.3d 775, 776 (Tex. App.—Beaumont 2003,
no pet.).

Williams v. Harris                                                                                 Page 2
October 6, 2010, Williams added Step One and Step Two grievance forms to the

amended petition. A decision on that grievance was made on August 24, 2010. This

grievance was not against Harris or Jones but was against a doctor in the prison system.

Further, there is nothing on the forms or in the record that would indicate the previous

grievance against Harris and Jones was reopened by this later grievance against a

prison doctor, thus giving Williams 31 additional days after the receipt of the decision

on the later grievance to file his suit. Accordingly, the trial court did not abuse its

discretion in dismissing Williams’ suit for failure to file it within 31 days of the date he

received the decision on his grievance against Harris and Jones.2

        The trial court’s judgment is affirmed.



                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed October 19, 2011
[CV06]




2Because of our disposition, we need not address whether the failure to timely file suit after exhaustion of
the grievance system can be cured or whether the time in which suit must be filed can be “reopened,” as
Williams suggests, by filing a second grievance involving the same claim.

Williams v. Harris                                                                                   Page 3